Citation Nr: 1041215	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  07-37 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for high blood pressure.

7.  Entitlement to service connection for a liver disability.

8.  Entitlement to service connection for a prostate disability.

9.  Entitlement to service connection for peripheral neuropathy 
of the right upper extremity.
10.  Entitlement to service connection for a skin rash, to 
include as due to exposure to herbicides.

11.  Entitlement to service connection for temporomandibular 
joint (TMJ) syndrome.

12.  Entitlement to service connection for sleep apnea. 


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 
1968.

This matter comes to the Board of Veterans' Appeals (Board) from 
a January 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

These matters were last before the Board in November 2008 when 
they were remanded for further development.  With respect to the 
claims of service connection for PTSD, headaches, a liver 
disability, a prostate disability, TMJ syndrome, sleep apnea and 
tinnitus, the development directed in the Board's remand has been 
completed and these claims are ready for consideration by the 
Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The issues of service connection for diarrhea, a stomach 
disability and peripheral neuropathy of the right lower extremity 
were also before the Board in November 2008 and were likewise 
remanded.  Following the directives of the Board in relation to 
these claims, they were granted by the RO in March 2010.  

In this regard, the Board notes that the development directed by 
the Board resulted in a diagnosis of Crohn's disease, for which 
service connection was granted.  The diagnosis of Crohn's disease 
and the subsequent service-connection thereof, encompasses the 
claims for service connection of "diarrhea" and a "stomach 
disability."  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) 
(holding that a claim for service connection may encompass claims 
for service connection of any disability that may reasonably be 
encompassed by several factors, including the claimant's 
description of the claim, the symptoms the claimant describes and 
the information the claimant submits or that the Secretary 
obtains in support of the claim).  

The Board notes that in a May 2010 letter the Board sent the 
Veteran a letter requesting clarification of the Veteran's 
representation in this matter.  There was a question of whether 
either the Veterans of the Vietnam War, Inc. or the Disabled 
American Veterans represented him.  In this letter the Veteran 
was advised to identify his representative within 30 days and if 
the Board did not hear from him, then it would proceed as if he 
were unrepresented.  No response was received from the Veteran or 
either Veterans of the Vietnam War, Inc. or the Disabled American 
Veterans, who were copied on the letter.  Accordingly, the Board 
will proceed as if the Veteran were unrepresented as only one 
representative may be recognized at one time.  See 38 C.F.R. 
§ 14.631(e)(1).  

The issues of entitlement to service connection for a low back 
disability, headaches, peripheral neuropathy of the right upper 
extremity and hypertension being remanded are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  It has not been shown by competent and probative evidence 
that the Veteran has PTSD.  

2.  Bilateral hearing loss is attributable to in-service noise 
exposure.

3.  It has not been shown by competent and probative evidence 
that the Veteran has tinnitus.

4.  It has not been shown by competent and probative evidence 
that the Veteran has a liver disability.

5.  It has not been shown by competent and probative evidence 
that the Veteran has a prostate disability.

6.  The Veteran incurred a skin rash in service.

7.  It has not been shown by competent and probative evidence 
that the Veteran has TMJ syndrome.

8.  It has not been shown by competent and probative evidence 
that the Veteran has sleep apnea.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f), 4.125 (2010).

2.  Service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2010).

3.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2010).

4.  Service connection for a liver disability is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2010).

5.  Service connection for a prostate disability is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

6.  Service connection for skin rash is warranted.  338 U.S.C.A. 
§§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2010).

7.  Service connection for TMJ syndrome is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2010).

8.  Service connection for sleep apnea is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also 
address the rating criteria and effective date provisions that 
are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in April 2006.  

VA has obtained the Veteran's service treatment, personnel and VA 
records, assisted the Veteran in obtaining evidence, afforded the 
Veteran a physical examination with respect to his claims for 
service connection of bilateral hearing loss and tinnitus and a 
skin disorder, and obtained medical opinions as to the etiology 
of these disabilities.  He has been afforded the opportunity to 
give testimony before the Board.  

With respect to the claims for service connection of a liver 
disability, a prostate disability, TMJ syndrome and sleep apnea, 
the Board notes that the Veteran has not been provided a VA 
examination.  However, the Board finds that an examination is not 
necessary to decide this claim as there is no credible lay or 
medical evidence of an in-service symptoms or of an association 
between the claimed disabilities and service. Specifically, as 
will be discussed in more detail below, the Veteran's service 
treatment records do not demonstrate that he complained of or was 
treated for symptoms of such disabilities, and he has not alleged 
experiencing a continuity of symptomatology between his current 
symptoms and service.  There is also no competent medical 
evidence otherwise suggesting a relationship between his current 
claimed symptoms and his military service.  For these reasons, 
the Board concludes that a VA examination is not warranted.

As to the Veteran's, it is noted that with respect to PTSD there 
appears a Social Security Administration (SSA) record, noting 
that the Veteran had an essentially normal mental status 
examination in March 2006.  As will be discussed below, the Board 
finds such evidence to be the most probative evidence as to 
whether he has PTSD, and that such evidence outweighs his lay 
contentions.  Thus, the Board concludes that there is sufficient 
evidence to decide this claim and VA need not obtain an 
examination.  McLendon, supra. 

All known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that VA 
examinations obtained in this case on the issues adjudicated 
herein are adequate.  They were predicated on a substantial 
review of the record and medical findings and considered the 
Veteran's complaints and symptoms.  Accordingly, VA's duty to 
assist with respect to obtaining a VA examinations or opinions 
with respect to the service connection issues addressed in this 
decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2010).  Service 
connection may be granted for a disease diagnosed after service 
discharge when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), under the 
criteria of DSM-IV, a link, established by medical evidence, 
between current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 4.125 (2010).

During the course of the appeal, the criteria for service 
connection for PTSD, and, specifically verification of PTSD 
stressors, were amended.  The amendment eliminated the 
requirement for corroborating that the claimed in-service 
stressor occurred if a stressor claimed by a veteran is related 
to the veteran's fear of "hostile military or terrorist 
activity" and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the veteran's symptoms are related to 
the claimed stressor, provided that the claimed stressor is 
consistent with the places, types, and circumstances of the 
veteran's service.  The amendment acknowledges the inherently 
stressful nature of the places, types, and circumstances of 
service in which fear of hostile military or terrorist activities 
is ongoing.  The amended criteria is for application for claims 
that were appealed to the Board before July 13, 2010, but have 
not been decided by the Board as of July 13, 2010, as in this 
case.  75 Fed. Reg. 39843 (July 13, 2010); see also 75 Fed. Reg. 
41092 (July 15, 2010) (correcting effective and applicability 
dates).

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f).

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to or 
the result of service-connected disease or injury, or that 
service-connected disease or injury has chronically worsened the 
non-service-connected disability for which service connection is 
sought.  38 C.F.R. § 3.310.  Effective October 10, 2006, VA 
amended 38 C.F.R. § 3.310 to implement the decision in Allen v. 
Principi, 7 Vet. App. 439 (1995), which addressed the subject of 
the granting of service connection for the aggravation of a 
nonservice-connected condition by a service-connected condition.  
See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  
The amended 38 C.F.R. § 3.310(b) institutes additional 
evidentiary requirements and hurdles that must be satisfied 
before aggravation may be conceded and service connection 
granted.  To whatever extent the revised regulation may be more 
restrictive than the previous one, the Board will afford the 
veteran review under both the old and new versions.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).

Impaired hearing will be considered to be a disability for VA 
compensation purposes only if at least one of the thresholds for 
the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; the thresholds for at least three of the 
frequencies are greater than 25 decibels; or speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

A veteran is entitled to a presumption of service connection if 
he is diagnosed as having certain enumerated diseases associated 
with exposure to certain herbicide agents.  38 C.F.R. § 3.309(e) 
(2010).  Regulations pertaining to Agent Orange exposure have 
expanded to include all herbicides used in Vietnam. Unless there 
is affirmative evidence to the contrary, a veteran who served on 
active duty in the Republic of Vietnam during the Vietnam Era is 
presumed to have been exposed to Agent Orange or similar 
herbicide.  38 U.S.C. § 1116(f) (West 2002); 38 C.F.R. § 3.313(a) 
(2010).  Here, the Veteran is entitled to the presumption of 
exposure to herbicides.  In this regard, under the authority 
granted by the Agent Orange Act of 1991, the Secretary of VA 
specifically determines, based on reports of the National Academy 
of Sciences (NAS) and other medical and scientific studies, 
diseases that may be presumed to have been caused by exposure to 
herbicidal agents.  The diseases for which service connection may 
be presumed due to an association with exposure to herbicide 
agents consist of chloracne or other acneform diseases consistent 
with chloracne, Type II diabetes, Hodgkin's disease, chronic 
lymphatic leukemia, multiple myeloma, non-Hodgkin's disease, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, cancer of the lung, bronchus, larynx or 
trachea, and soft-tissue sarcoma other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma or mesothelioma.  38 C.F.R. § 
3.309(e)(2010).

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results of 
audiometric testing during a claimant's period of active military 
service in order for service connection to be granted.  The 
regulation does not necessarily preclude service connection for 
hearing loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Under applicable criteria, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

Factual Background

The Veteran's service treatment records contain no complaints of 
a psychiatric disability, to include PTSD, headaches, a liver 
disability, a prostate disability, TMJ syndrome or sleep apnea.  
They do note a long standing history of sleep-walking.  See May 
1967 clinical record.  They also note a ringworm infection on the 
chest and abdomen on one occasion.  The Veteran served with a 
Military Occupational Specialty (MOS) of General Construction 
Equipment Operator and he had service in Vietnam.  See DD Form 
214.

Upon entrance to service pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
-10 
-10
-10
-5
-10
-5
LEFT
-10
-5
-5
0
15
20

See October 1965 report of medical examination.  

Upon separation from service pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
15 
15
15
N/A
15
N/A
LEFT
15
15
15
N/A
15
N/A

See September 1968 report of medical examination.  Upon discharge 
the Veteran denied having ever had hearing loss.  See September 
1968 report of medical history.

Also, upon discharge, clinical evaluation was normal in all 
spheres.  He denied having ever had stomach, liver or intestinal 
trouble, frequent or painful urination, frequent trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry and nervous trouble of any sort.  He did 
acknowledge having been a sleepwalker.  Id.  

The Veteran now seeks service connection for PTSD, a liver 
disability, a prostate disability, TMJ syndrome, sleep apnea, 
bilateral hearing loss, tinnitus and a skin rash.  A review of 
the medical records contained within the claims file fails to 
disclose diagnoses of a liver disability, a prostate disability, 
TMJ syndrome or sleep apnea.

Of record is a December 2005 from the Veteran's wife.  In this 
statement she relates that the Veteran was injured by a "mud 
explosion" while in Vietnam, which resulted in "ringing in the 
ears and hearing loss."  

In January 2006 the Veteran first presented to the VA Medical 
Center (VAMC) for treatment.  At this time a PTSD screen was 
positive and the Veteran was recommended for a PTSD referral.

Contained within the claims file are records pertaining to the 
Veteran's SSA claim.  Particularly salient is a March 2006 mental 
status questionnaire.  This questionnaire notes that the Veteran 
was well in general appearance, alert and oriented, had normal 
speech and thought content, a euthymic mood and pleasant affect 
and normal judgment and insight.  He was independent in his 
activities of daily living.  He was social and had normal task 
performance and stress tolerance.  He was found capable of 
handling his own benefits.  A psychological evaluation associated 
with these records documents that the Veteran alleged no 
psychiatric history and that his allegation of PTSD was "only 
partially credible" and that he had an essentially normal mental 
status examination.

At his July 2008 hearing the Veteran offered testimony regarding 
each of his claimed disorders.  His daughter also offered 
testimony, as noted above.  

With respect to PTSD he offered a history of operating a 
bulldozer while in Vietnam, when he was subjected to incoming 
sniper fire, witnessed skirmishes and death and often had fear of 
an encounter with the foe.  His daughter testified that she 
remembered from her youth that the Veteran would never sit by a 
door or window.  She also described hypervigilance, a reluctance 
to go out in public, avoidance of crowds and isolation.  The 
Veteran testified to often having nightmares and fears of 
apocalyptic-like occurrences.  

With respect to noise exposure, the Veteran reported such 
exposure from operating a bulldozer in service, apparently 
without the use of hearing protection.  He also reported such 
exposure from explosions, particularly on occasion where a 
heavily guarded ammunition dump was destroyed by the enemy.  He 
related having sought no treatment for hearing loss, due to an 
apparent mistrust of the government.

With respect to TMJ syndrome, the Veteran felt that he had such a 
condition.  He particularly attributed this to the stress that he 
endured in Vietnam.  

He also testified that during his service in Vietnam he had a 
rash all over his skin.  He related then getting a rash on his 
scalp and "everything" and that he had to take medication for 
it.  He testified that "Yeah, I guess so, yea.  I'd have to say 
so," with regard to first getting such a rash in Vietnam.  His 
daughter described a rash that would break out that was "really 
dry skin, really red, redness on his face, on his forehead, and 
arms, and on his cheeks."  

With respect to the claimed liver and prostate conditions, the 
Veteran offered testimony that he "must have ... liver 
troubles," or that he had been told something along those lines.  
He related having been asked how many times he urinated during 
the day and night and that if he didn't take medication his 
urinary frequency increased.  

Although, the Veteran received a positive PTSD screen noted 
above, he refused further evaluation.  See October 2008 VAMC 
record.  His VA medical records contain no diagnosis of PTSD.  
See e.g. the Veteran's active problem list.

In March 2009 the Veteran received a VA dermatology examination 
to address the etiology of his claimed skin condition.  At this 
time, the Veteran reported a history of a rash on his trunk 
including the axilla off and on since his time in service.  He 
reported that upon his return from Vietnam he had several 
different types of rashes on both legs that were itchy and 
painful.  The examiner noted a history of stasis dermatitis, as 
well as diabetes, hypertension, high cholesterol and Lyme 
disease.  Also noted was a history of cradle cap for which he had 
been treated by an outside dermatologist.

Examination of the skin showed that the Veteran's scalp and face 
were clear of scaling and flaking.  His skin was xerotic and 
xerosis was distributed on the extremities and the abdomen, as 
very fine pink macules in a fine pattern.  On the mid-sternal 
area there were some greasy pink papules.  His back had many 1 
mm. inflammatory papules and his flank had xerotic pink plaques.  
The examiner assessed xerotic eczema and sebohrrheic dermatitis.  
With respect to xerotic eczema the examiner felt that this 
condition was unlikely related to Agent Orange exposure, but may 
be attributable to diabetic neuropathy.  With respect to 
seborrheic dermatitis, which was well-controlled at the time, the 
examiner felt that this was likely exacerbated by his diabetes.  

In April 2009 the Veteran was provided a VA audiologic 
examination.  The examiner noted that the Veteran's claims file, 
including his service treatment records were reviewed, and that 
although the Veteran's hearing was within normal limits at 
entrance and discharge, the audiograms demonstrated a significant 
threshold shift in both ears.  The Veteran reported that he used 
to have ringing noises in his ears, but that he had not had such 
noises in the past 7 to 8 years.  He reported a history of noise 
exposure from bulldozers, rock crushers and explosions in 
service.  Following service, he also reported occupational noise 
exposure from 20 years working as a paver, but denied any 
recreational noise exposure.  

Upon audiologic evaluation at this time, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
60
60
70
LEFT
15
15
50
55
60

Pure tone averages were 51.25 for the right ear and 45 for the 
left ear.  Speech audiometry revealed speech recognition ability 
of 92 percent in the right ear and 94 percent in the left ear.  
These measurements meet the threshold for considering impaired 
hearing a disability for VA compensation purposes.  38 C.F.R. § 
3.385.  

The examiner diagnosed bilateral sensorineural hearing loss and 
opined that this was at least as likely as not the result of 
military noise exposure.  The examiner also noted that the 
history of occupational noise exposure and aging could not be 
ruled out as possible contributing factors to the current hearing 
loss.  The examiner did not render an opinion or diagnosis of 
tinnitus as the Veteran denied a current complaint thereof.  

PTSD, Tinnitus, Liver and Prostate Disabilities, TMJ Syndrome and 
Sleep Apnea

The Board notes that the Veteran once had a positive PTSD screen 
as noted above.  However, upon discharge he denied any 
psychiatric symptoms and psychiatric evaluation was normal.  
Moreover, although he had a positive PTSD screen in January 2006, 
he refused further PTSD evaluation.  Furthermore, the records 
associated with his SSA disability claim reveal that the 
Veteran's allegation of PTSD was "only partially credible" and 
that he had an essentially normal mental status evaluation.  The 
Board acknowledges the Veteran's reports of changes in his 
behavior, as well as those of his daughter, following his service 
in Vietnam.  Nevertheless, "[i]n the absence of proof of a 
present disability, there can be no valid claim." Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Certainly, the Veteran 
is competent to report symptoms, and to this extent, his 
testimony and that of his daughter is entitled to some probative 
weight.  However, the Veteran is not competent to attribute such 
symptoms to a specific underlying psychiatric disability.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining 
in footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent to 
provide evidence as to more complex medical questions).  Thus, 
the Board places more probative value on the normal mental status 
examination noted above, and the claim must be denied on the 
basis that he does not have PTSD.  38 C.F.R. § 4.125.

Likewise, the Board notes the Veteran's reports of a liver 
disability, a prostate disability, TMJ and sleep apnea.  However, 
there appear no such diagnoses of these disabilities in his 
service treatment records, and the Veteran denied having any 
possibly related symptomology at discharge, although sleepwalking 
was noted.  Moreover, although the Veteran alleges current 
symptoms, he has not alleged experiencing a continuity of 
symptomatology since his service, and he is not otherwise 
competent to offer an opinion relating any of his current 
reported symptoms to service.  For these reasons, the Board finds 
that the preponderance of the evidence is against granting 
service connection for these claimed disabilities, and the claims 
must be denied.  

Likewise, as there appears no diagnosis of prostate cancer, the 
presumptive regulations regarding herbicide exposure are 
inapplicable.  38 C.F.R. § 3.309(e).

With respect to tinnitus, the Board likewise does not find that 
this condition is currently diagnosed.  The Board acknowledges 
the Veteran's complaints of ringing in the ears, something he is 
certainly competent to observe.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002).  However, on recent VA examination he 
reported that this condition had resolved many years prior 
thereto.  The Board finds that the Veteran's statement to the 
examiner is the most credible report that the Veteran has made 
regarding tinnitus as it was offered directly to a health care 
provider during the course of an examination.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  Accordingly, in the 
absence of lay reports of current tinnitus or a diagnosis 
thereof, the claim must be denied.  Brammer, supra.  

Bilateral Hearing Loss and Skin Rash

Resolving the benefit of the doubt in the Veteran's favor, the 
Board finds that entitlement to service connection for bilateral 
hearing loss is established.  The VA examiner's opinion 
establishes that it is at least as likely as not that the 
diagnosed bilateral hearing loss is attributable to in-service 
noise exposure or post-service occupational noise exposure.  The 
Veteran's in-service noise exposure is certainly consistent with 
his MOS and his hearing acuity demonstrated a significant 
threshold shift from entrance to discharge.  Accordingly, the 
benefit-of-the-doubt rule is applicable and the claim is granted.  
Gilbert, supra.

Likewise, the Board notes that at the VA examination xerotic 
eczema and seborrheic dermatitis were assessed.  With respect to 
the former diagnosis, the Board notes that the examiner did not 
find this condition likely attributable to Agent Orange exposure, 
to which the Veteran' is presumed to have been exposed and that 
the examiner felt this condition "may be attributable to 
diabetic neuropathy," for which the Veteran is in receipt of 
service-connected compensation.  Nevertheless, the Veteran has 
offered competent testimony of a widespread rash that began and 
has persisted since service.  Jandreau, supra.  Likewise, the 
Board notes that the examiner concluded that the Veteran's 
seborrheic dermatitis was likely exacerbated by his service-
connected diabetes.  Accordingly, it appears to the Board based 
upon these opinions, as well as the Veteran's testimony of 
continuing symptomatology, that the evidence is at least in 
equipoise that the Veteran has a skin rash attributable to 
service and/or his service connected diabetes mellitus.  
Accordingly, the claim is granted.  Id.




ORDER

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is denied.

Entitlement to service connection for bilateral hearing loss is 
granted, subject to the laws and regulations governing the award 
of monetary benefits.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a liver disability is 
denied.

Entitlement to service connection for a prostate disability is 
denied.

Entitlement to service connection for a skin rash, to include as 
due to exposure to herbicides, is granted, subject to the laws 
and regulations governing the award of monetary benefits.

Entitlement to service connection for TMJ syndrome is denied.

Entitlement to service connection for sleep apnea is denied. 


REMAND

In February 2009 the Veteran was afforded a VA examination, in 
accordance with the Board's November 2008 remand directive, in 
order to address whether hypertension may have been caused or 
made worse by his service-connected diabetes mellitus.  The 
examiner that conducted the examination noted in the examination 
report that they would "defer to another appropriate specialist 
regarding the relationship," if any, "between his hypertension 
and diabetes."  No such opinion appears within the claims file.  
The Board is obligated by law to ensure that the RO complies with 
its directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Because the examination report did not address this issue, as 
directed by the Board, a remand is necessary to afford the 
Veteran another VA examination.  

Likewise, the February 2009 examiner was asked to address the 
issue of whether peripheral neuropathy of the right upper 
extremity, in addition to that of the left upper extremity, was 
caused or made worse by his service-connected diabetes mellitus.  
The examiner that conducted the examination noted that the upper 
extremities showed pinprick, light touch, position sense, 
vibration sense and cold sensation to be intact in the fingers, 
hands and forearms.  They did not, however, render any diagnosis 
of peripheral neuropathy in the right upper extremity, although 
it was felt that "peripheral neuropathy is contributing to or 
made worse by his service-connected diabetes."  Accordingly, 
because there appears no diagnosis and the examiner did not 
address specifically peripheral neuropathy of the right upper 
extremity (or lack thereof), the Board finds the examination 
report to be in adequate.  Id.; see also Barr, Stefl, supra.  

Likewise, the Board directed in its remand that an opinion be 
obtained regarding the medical probability that the Veteran 
currently suffered from a low back disability that was traceable 
to his military service.  The Veteran was afforded an examination 
of the spine in March 2009, but the examiner rendered no opinion.  
It also appears that the examiner did not review the claims file.  
Accordingly, further examination is necessary.  Id.  

At his Board hearing, the Veteran testified, that in regards to 
headaches, he used to get migraines when he was younger and that 
about 5, 6 or 8 years ago, his headaches resurfaced, around the 
time he was diagnosed as having diabetes.  This suggests that the 
Veteran may have headaches attributable to his service-connected 
diabetes mellitus.  See 38 C.F.R. § 3.310.  He has yet to be 
afforded an examination; upon remand, such an examination should 
be afforded.  McLendon, supra.  

The Board notes that the Veteran's claims for service connection 
of peripheral neuropathy of the right upper extremity and 
hypertension are being made as secondary to his service-connected 
diabetes mellitus, to include as through aggravation.  Service 
connection may be granted when the evidence shows that a 
particular disability is proximately due to or the result of a 
disability for which service connection has already been 
established.  38 C.F.R. § 3.310(a).  Any increase in the severity 
of a nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or injury, 
and not due to the natural progress of the nonservice-connected 
disease, will be service connected.  38 C.F.R. § 3.310(b) (2010).  
Upon remand, the Veteran should be provided notice in this 
regard.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran a VCAA 
notice that notifies him of the information 
and evidence not of record that is necessary 
to substantiate his claims for service-
connection of peripheral neuropathy of the 
right upper extremity and hypertension on a 
secondary basis, including aggravation.  This 
notice should provide the Veteran with both 
versions of 38 C.F.R. § 3.310, which was 
amended during the course of this appeal to 
implement the decision in Allen v. Principi, 
7 Vet. App. 439 (1995), that addressed the 
subject of the granting of service connection 
for the aggravation of a nonservice-connected 
condition by a service-connected condition.  
See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  
This notice must also inform the Veteran of 
which information and evidence, if any, that 
he is to provide to VA and which information 
and evidence, if any, that VA will attempt to 
obtain on his behalf.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.

2.  After the development in paragraph 1 has 
been accomplished, arrange for the Veteran to 
undergo a VA examination to assess whether 
any current low back disability is 
attributable to the Veteran's military 
service including treatment for low back 
pain.  The claims file should be reviewed by 
the examiner as part of the examination.  Any 
evaluations, studies, or tests deemed 
necessary by the examiner should be 
accomplished and any such results must be 
included in the examination report.  The 
examiner is requested to, among other things, 
obtain a detailed history of the Veteran's 
symptoms, review the record, and provide an 
opinion as to the medical probability that 
the Veteran currently suffers from a low back 
disability that is traceable his military 
service.  

A complete rationale for any opinion 
expressed should be provided.  If the 
examiner is unable to reach an opinion 
without resort to speculation, he or she 
should explain the reasons for this inability 
and comment on whether any further tests, 
evidence or information would be useful in 
rendering an opinion.

3.  After the development in paragraph 1 has 
been accomplished, arrange for the Veteran to 
undergo an appropriate VA examination to 
assess whether the Veteran has peripheral 
neuropathy of the right upper extremity 
caused by or made worse by his service-
connected diabetes mellitus.  The claims file 
should be reviewed by the examiner as part of 
the examination.  Any evaluations, studies, 
or tests deemed necessary by the examiner 
should be accomplished and any such results 
must be included in the examination report.  
If peripheral neuropathy of the right upper 
extremity is diagnosed, the examiner is 
requested to, among other things, obtain a 
detailed history of the Veteran's symptoms, 
review the record, and provide an opinion as 
to whether the Veteran's peripheral 
neuropathy of the right upper extremity have 
been caused by or made worse by his service-
connected diabetes mellitus. 

A complete rationale for any opinions 
expressed, as well as a discussion of the 
medical principles involved, should be 
provided.  If the examiner is unable to reach 
an opinion without resort to speculation, he 
or she should explain the reasons for this 
inability and comment on whether any further 
tests, evidence or information would be 
useful in rendering an opinion.

4.  After the development in paragraph 1 has 
been accomplished, arrange for the Veteran to 
undergo an appropriate VA examination to 
assess whether the Veteran's high blood 
pressure is caused by or made worse by his 
service-connected diabetes mellitus.  The 
claims file should be reviewed by the 
examiner as part of the examination.  Any 
evaluations, studies, or tests deemed 
necessary by the examiner should be 
accomplished and any such results must be 
included in the examination report.  The 
examiner is requested to, among other things, 
obtain a detailed history of the Veteran's 
symptoms, review the record, and provide an 
opinion as to whether hypertension has been 
caused by or made worse by his service-
connected diabetes mellitus. 

A complete rationale for any opinions 
expressed, as well as a discussion of the 
medical principles involved, should be 
provided.  If the examiner is unable to reach 
an opinion without resort to speculation, he 
or she should explain the reasons for this 
inability and comment on whether any further 
tests, evidence or information would be 
useful in rendering an opinion.

5.  After the development in paragraph 1 has 
been accomplished, arrange for the Veteran to 
undergo an appropriate VA examination to 
assess whether he has a chronic headache 
disorder that is caused by or made worse by 
his service-connected diabetes mellitus.  The 
claims file should be reviewed by the 
examiner as part of the examination.  Any 
evaluations, studies, or tests deemed 
necessary by the examiner should be 
accomplished and any such results must be 
included in the examination report.  If a 
chronic headache disorder is diagnosed, the 
examiner is requested to, among other things, 
obtain a detailed history of the Veteran's 
symptoms, review the record, and provide an 
opinion as to whether a headache disorder has 
been caused by or made worse by his service-
connected diabetes mellitus. 

A complete rationale for any opinions 
expressed, as well as a discussion of the 
medical principles involved, should be 
provided.  If the examiner is unable to reach 
an opinion without resort to speculation, he 
or she should explain the reasons for this 
inability and comment on whether any further 
tests, evidence or information would be 
useful in rendering an opinion.

6.  After the development requested above has 
been completed to the extent possible, review 
the record and readjudicate the Veteran's 
claims.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto before 
this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


